 1
 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA
10

11

12   DERRIK DIAMOND, an individual,                    Case No. 1:19-cv-00857-LJO-JLT

13                       Plaintiff,                    (PROPOSED) ORDER GRANTING JOINT
                                                       STIPULATION TO MODIFY THE
14           v.                                        SCHEDULING ORDER

15   WALMART INC., a corporation, and
     DOES 1 to 20, inclusive
16
                         Defendant.
17

18           About one month ago, the Court granted the stipulation of counsel (Doc. 23) to amend the

19   case schedule for 30 days (Doc. 24. Once again, counsel are asking for an additional extension,

20   this time for 90 days, for, in essence, the same reasons (Doc. 25). From their stipulation, it

21   appears that counsel have had many discussions about completing needed discovery but have not

22   actually completed much of this discovery. The Court does not understand what the impediments

23   counsel are facing in, for example, scheduling the Arkansas deposition given they have been

24   meeting and conferring about this deposition since December (Doc. 23). Thus, the Court

25   ORDERS:

26           1.     The stipulation is GRANTED, and the case schedule is amended as follows:

27                  a.       All non-expert discovery SHALL be completed no later than June 10,

28   2020;
                       1                     b.       The parties SHALL disclose experts no later than May 20, 2020 and any

                       2   rebuttal experts by June 10, 2020. They SHALL complete expert discovery no later than July 6,

                       3   2020.

                       4            The Court does not contemplate that it will consider any further requests to amend the

                       5   case schedule and will not consider any further requests that are not support by sufficient

                       6   evidence that demonstrates extraordinarily good cause for the amendment. Such extraordinary

                       7   good cause does not include settlement discussions or the busy schedules of counsel, the

                       8   parties/deponents or the experts.1

                       9
                           IT IS SO ORDERED.
                   10

                   11          Dated:      February 20, 2020                                   /s/ Jennifer L. Thurston
                                                                                      UNITED STATES MAGISTRATE JUDGE
                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19
                   20

                   21

                   22

                   23

                   24

                   25

                   26
                   27
                           1
                            The Court is available to confer with counsel to select deposition dates or a date for the IME if they counsel cannot
                   28      do so immediately.
B URKE , W ILLIAMS &                                                                                                           1:15-CV-01047-JLT
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                                                                                     -2-                        (PROPOSED) ORDER ON JOINT
      SAN DIEGO                                                                                         STIPULATION TO CONTINUE DATES
